J-S24021-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
               v.                              :
                                               :
                                               :
    CHRISTOPHER R. VANISTENDAEL                :
                                               :
                      Appellant                :   No. 1080 WDA 2016

                   Appeal from the PCRA Order June 23, 2016
               In the Court of Common Pleas of Venango County
              Criminal Division at No(s): CP-61-CR-0000197-2006


BEFORE:      PANELLA, STABILE, JJ., and STEVENS, P.J.E.*

DISSENTING STATEMENT BY STEVENS, P.J.E.:                  FILED JULY 28, 2017

        While I agree that the prosecutor’s future dangerousness remark in

closing—that “other people could be harmed if you don’t decide this

right[]”—exceeded the scope of fair rebuttal, I disagree that the remark was

so egregious as to form in the jurors’ minds a fixed bias and hostility

towards Appellant which would prevent them from properly weighing the

evidence and rendering a true verdict.

        The passing remark represented a brief moment in a closing otherwise

dedicated to addressing the evidence presented, and the evidence, itself,

amply supported the Commonwealth’s case while containing no allusion to

Appellant’s future dangerousness. Finally, the trial court instructed the jury


____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-S24021-17



that arguments of counsel are not part of the evidence and should not be

considered as such.     It is well-settled that jurors are presumed to follow

instructions.   Given this record, Appellant has not established that he was

prejudiced by counsel’s failure to object. Accordingly, I dissent.




                                     -2-